Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeichi (JP2011016787; reference made to included English Machine translation).
In ¶[0111]-¶[0114] Takeichi teaches a polymerization product comprising:

    PNG
    media_image1.png
    110
    268
    media_image1.png
    Greyscale

	The number average molecular weight is taught as 800 g/mol and I = 2. (¶[0114]) Therefore, it is technically a polybenzoxzine.  The above anticipates Claim 13-15 and 17 Z1=Z2= -(CH2)x-, x = 4 and is an divalent aliphatic group which is also a divalent C4 alkylene group (butyl/butylene) group.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (U.S. 20090137434).
Kurihara teaches polybenzoxazine used for making brake pads for automobiles. (¶[0129])  The polybenzoxazine is taught as a reaction product of aromatic diol and diamine with other compounds to produce the following structure (Binder Resin II ¶[0062]-¶[0076])

    PNG
    media_image2.png
    674
    439
    media_image2.png
    Greyscale

	The Z1 unit is found in the aromatic diol ¶[0062] and may be a single bond (¶[0064]).  The preferred compounds to give the unit of Chem 8 above are biphenol, bis(4-hydroxyphenylmethane) (Bisphenol F) and 2,2’-bis (4-hydroxylphenyl)propane (bisphenol A) (¶[0065]).  The exemplified compounds (See all the examples) is a bisphenol A derivative.
The 4,4’ orientation of the two benzoxazines is already present in Chem 8 above.  When Z1 and Z2  of the instant claim 13 are identical, the claimed formula collapses into simply a polybenzoxazune in which the two benzoxazine rings are linked by at the 4,4’ position with 1=Z2 moieties bonded via the N groups on the benzoxazine.  In other words, the middle structure of Claim 13 Formula I.
Kurihara does not exemplify a polybenzoxazine in which Z1 is a single bond.  Such a bond is present when biphenol is used.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Kurihara such that Z1 is a single bond because such a Z1 is specifically taught by Kurihara in ¶[0064].  One of ordinary skill in the art would be able to arrive at such a structure by using the biphenol specifically suggested in ¶[0065].
This reads over the structure of Formula I of Claim 13 and Claim 16 when Z1 = Z2 = a methane unit (divalent one carbon aliphatic unit) as the exemplified polybenzoxazines use a diaminediphenylmethane to give Z2 as methane (¶[0144] for instance).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (U.S. 20090187003).
Eguchi teaches polybenzoxazine used for molded products. (¶[0146])  The polybenzoxazine is taught as a reaction product of aromatic diol and diamine with other compounds to produce the following structure (¶[0051-0055] and ¶[0022])

    PNG
    media_image3.png
    254
    368
    media_image3.png
    Greyscale

1 and Z2  of the instant claim 13 are identical, the claimed formula collapses into simply a polybenzoxazune in which the two benzoxazine rings are linked by at the 4,4’ position with Z1=Z2 moieties bonded via the N groups on the benzoxazine.  In other words, the middle structure of Claim 13 Formula I.

The R1 unit is a cycloaliphatic residue (¶[0024-0026]) which reads over Z1 = Z2 = cycloaliphatic divalent group with at least one carbon of Claim 13 and also the aliphatic (cycloaliphatic as a species of aliphatic) of Claim 14 as the two R1 are taught to have less than 20 but more than 3 carbons (See ¶[0024] and ¶[0025]).  The cycloaliphatic groups can also be considered cycloalkylene groups (cyclohexylene vs. cyclohexyl; methyl vs. methylene for aliphatic) which also makes them read over Claim 15.
Eguchi teaches in ¶[0027] Ar1 may be any of the following structures:


    PNG
    media_image4.png
    254
    367
    media_image4.png
    Greyscale

And in ¶[0115] Eguchi teaches the structures of (iii) in which X = single bond or absent are derived from 4,4’-biphenol or 2,2’-biphenol.
Eguchi does not exemplify a polybenzoxazine in which Ar1 is 4,4’-biphenol residue. 

This reads over the structure of Formula I of Claim 13 and Claim 14-15 when Z1 = Z2 = cycloaliphatic divalent group with at least one carbon as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 16, 18-21, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 29, 34-36 of copending Application No. 16/621570. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 13 and its dependent claims do not require Z1 and Z2 to be different.  When Z1 and Z2 are identical, the claimed formula collapses into simply a polybenzoxazune in which the two benzoxazine rings are linked by at the 4,4’ position with Z1=Z2 moieties bonded via the N groups on the benzoxazine.  In other words, the middle structure of Claim 13 Formula I.  With respect to 16/621570, Claim 21-16/621570 and Claim 29-16/621570 teach the specific 4,4’ linkage (the repeat of 16/621570 is through the 4,4’ linkage of instant Claim 13) with Z1=Z2= aromatic group (phenylene) which comprises at minimum 6 carbons and also possess a heteroatom (S) bonded off the aromatic group.  The coating of the polybenzoxazine in Claim 21/29 of 16/621570 along with the specific language of 
While 16/621570 does not recite a method of bonding rubber to metal according to the process of instant claim 19, the preamble of Claim 21/29 of 16/621570 recites a coating of the polybenzoxazine on a metal surface (note the process does not require rubber to be present to meet the claim).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed that coating the metal reinforcer of Claim 21/29– 16/621570 with a polybenzoxazine would require a step of actually coating the polybenzoxazine on the metal at some point in the manufacturing process.  This reads over the process of instant claim 19. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13, 16, 18-21, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 28, 32, 34-38 of copending Application No. 16/621520. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 13 and its dependent claims do not require Z1 and Z2 to be different.  When Z1 and Z2 are identical, the claimed formula collapses into simply a polybenzoxazune in which the two benzoxazine rings are linked by at the 4,4’ position with Z1=Z2 moieties bonded via the N groups on the benzoxazine.  In other words, the middle structure of Claim 13 Formula I.  With respect to 16/621520, Claim 20-16/621520 and Claim 28-16/621520 teach the specific 4,4’ linkage (the repeat of 16/621520 is through the 4,4’ linkage of instant Claim 13) with Z1=Z2= aromatic group (phenylene) which comprises at 
The method of Claim 19 is read over by Claim 32 – 16/621520 with respect to using the polybenzoxazine of Claim 20/28 of 16/621520. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-22 of copending Application No. 16/345304. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the two claim sets is the recitation of a specific type of article (a reinforcer).  With respect to 16/345304, Claim 14-16/345304 directly reads over instant claims 13-17.  The coating of the polybenzoxazine on a partially metallized substrate in Claim 14 of 16/345304 along with the specific language of Claims 19-22 of 16/345304 reads over the instant claims 18, 20-25 in an apparent manner. 
While 16/345304 does not recite a method of bonding rubber to metal according to the process of instant claim 19, the preamble of Claim 14 of 16/345304 recites a coating of the polybenzoxazine on a metal surface (note the process does not require rubber to be present to meet the claim).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed that coating the metal reinforcer of Claim 14 – 16/345304 with a . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Note: Applicant is put on notice that in responding to this action Applicant requests to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
A notification regarding a non-compliant response will be issued if a request for the ODP rejection to be held in abeyance.  Such notification will not restart the period for reply to the original action.
Allowable Subject Matter
Claims 16-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolution of the non-statutory double patenting rejections of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/            Primary Examiner, Art Unit 1766